PER CURIAM.
Marimon seeks a belated appeal, alleging he timely asked his counsel to file a notice of appeal in a criminal case.. However, he fails to describe the nature of the order sought to be reviewed, the name of the trial court rendering the judgment or the disposition and dates of any previous proceedings, as required by Florida Rule of Appellate Procedure 9.140(j)(2). Accordingly, we dismiss Marimon’s petition, without prejudice to refile in compliance with the rule.
Petition for Writ of Habeas Corpus DISMISSED.
DAUKSCH, W. SHARP, and HARRIS, JJ., concur.